Case 5:19-cm-00134-ELW Documenti1_ Filed 12/23/19 Page 1 of 19 PagelD #: 1

 

 

AO 106 (Rev. 04/10) Application for a Search Warrant _ BS DISTRICT ORT
UNITED S DISTRICT Cou ne
NITED STATES VISTRICT RT
: DEC 23 2019
for the
Western District of Arkansas = F. YOUNG, Clerk
Deputy Clerk
In the Matter of the Search of )
. ( :
} Case No. 5iltom 34
Google Email Account(s) )
demers.robert@gmail.com that is ;

stored at premises controlled by Google, Inc.
APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
’ - penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

g "BREE FRE EN? Rie Hh location} has authority to issue this warrant under 18 U.S.C. §§ ate yA) and 2711(3) |
(A) and Federal Rule of Criminal Procedure 41 |

 

\

located in the District of , there is now concealed (identify the

person or describe the property to be seized):
SEE ATTACHMENT "B"

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
wo evidence of a crime;
of contraband, fruits of crime, or other items illegally possessed;
© property designed for use, intended for use, or used in committing a crime;
C1 a person to be arrested or a person who is unlawfully restrained.
The search is related to a violation of:
Code Section Offense Description

18 USC 2252/2252A Distribution and Possession of Child Pornography

The application is based on these facts:

a Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet

ae

Applicant’s signature

Homeland Security TFO Kevin Sears
Printed name and title

Sworn to before me and signed in my presence.

Date: 13 33) \

\

Judge's signature

City and state: Fayetteville, Arkansas ' Erin L. Wiedemann, U.S. Magistrate Judge
Printed name and title

 
-Case 5:19-cm-00134-ELW Document1 Filed 12/23/19 Page 2 of 19 PagelD.#: 2

ATTACHMENT A
PROPERTY TO BE SEARCHED

This search warrant applies to all content and information, deleted or otherwise, contained
in or associated with the Google Drive account: demers.robert62@gmail.com that is stored at
premises controlled by Google, Inc., a company that accepts service of legal process at its -

headquarters, located at 1600 Amphitheatre Parkway, Mountain View, California 74043.
Case 5:19-cm-00134-ELW Documenti1_ Filed 12/23/19 Page 3 of 19 PagelD #: 3

ATTACHMENT B

I. Information to be disclosed by Google, Inc. (the “Provider”)

Any e-mails, records, files, logs, or information that has been deleted from Provider

accounts, demers.robert63@gmail.com, but is still available to the Provider; or that has been

preserved in that Provider account pursuant to a request made under 18 U.S.C. §2703(f) on

December 12, 2019. The Provider must disclose to the government the following content or

information contained in Google G-Mail account demers.robert63@gmail.com :

a.

All e-mails, including stored or preserved copies of e-mails sent to and from the
account, draft e-mails, the source and destination addresses associated with each
e-mail, the date and time at which each e-mail was sent or received, and the size
and length of each e-mail;

All documents containing information that: identifies the account, or account
holder, to include full name, physical address, telephone numbers, and other
identifiers; reveals session times and duration; establishes the date on which the
account was created, and the IP address used to register the account; establishes
log-in IP addresses associated with session times and dates, account status,
alternative e-mail addresses provided during registration, methods of connecting,
log files, and means and source of payment (including any credit or bank account
number);

The types of service utilized;

All records or other information stored at any time by an individual using the
account, including address books, contact and buddy lists, calendar data, pictures,

and files;
Case 5:19-cm-00134-ELW Document1 Filed 12/23/19 Page 4 of 19 PagelID #: 4

e. All records pertaining to communications between the Provider and any person
regarding the account, including contacts with — services and records of
actions taken.

r Any and all images of children engaged in sexually explicit conduct, including
those posed in lascivious manners.

g. ‘Any and all images of pornography, more specifically including any images of
individuals engaged in sexual activity.

Il. Information to be seized by the government

The government is authorized to seize only information described in Section I that
constitutes fruits, contraband, evidence and instrumentalities of violations of Title 18, United
States Code, Sections; 2251(a) [Production of Child Pornography]; 2252(a)(4)(B) [Possession of
Child Pornography]; 2422(b) [Enticement of a Minor]; 2422(a) [Coercion] and 2423(a)
[Transportation with intent to engage in criminal sexual activity], including information
pertaining to the following matters:

a. Email communications between demers.robert63 @gmail.com and other e-mail
users, known or unknown, where child pornography is traded and/or discussed.

b. The identity and a of those persons who created, used, or
communicated with the Google G-Mail account identified in Attachment A.

III. Means of Production

Google, Inc. shall disclose responsive data, if any, by sending to Homeland Security
Investigations, C/O: Special Agent William DeVito at 3419 North Plainview Avenue,
Fayetteville, Arkansas 72703 via U.S. Postal Service or another courier service, notwithstanding

Title 18 U.S.C. 2252A or similar statute or code.
Case 5:19-cm-00134-ELW Document1 Filed 12/23/19 Page 5 of 19 PagelD #: 5

ATTACHMENT C

IN THE UNITED STATES DISTRICT COURT |
FOR THE WESTERN DISTRICT OF ARKANSAS

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH

 

 

GOOGLE EMAIL ACCOUNT: nee!
demers.robert63@gmail.com — :
THAT IS STORED AT PREMISES Piet ter sed
CONTROLLED BY GOOGLE, INC.

AFFIDAVIT IN SUPPORT OF

AN APPLICATION FOR A SEARCH WARRANT

I, KEVIN SEARS, a Task Force Officer with Homeland Security Investigations (HSD,

being duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. Lam a Task Force Officer with the Department of Homeland Security, Homeland
Security Investigations (“HSI”), currently assigned to the Assistant Special Agent in Charge
Office in Fayetteville, Arkansas. I have been so employed with Washington County Sheriff's
Office since January, 2007. As part of my daily duties as a Task Force Officer with HSI, I
investigate criminal violations relating to child exploitation and child pomagaapliy including
violeffons pertaining to the illegal production, distribution, online enticement, transportation,
receipt and possession of child Aoptenty: in violation of 18 U.S.C. §§ 2251, 2251A, 2422(b),
2252(a) and 2252A, I have received training in the area of child pornography and child
exploitation, and have had the opportunity to observe and review numerous examples of child
pornography (as defined in 18 U.S.C. § 2256) in all forms of media including computer media. I

have also participated in the execution of numerous search warrants and arrest warrants, a
Case 5:19-cm-00134-ELW Document1_ Filed 12/23/19 Page 6 of 19 PagelD #: 6

number of which involved child exploitation and/or child pornography sens! This affidavit is
being submitted based on information from my own investigative efforts as well as information
obtained from others who have investigated this matter and/or have personal knowledge of the
facts herein.

2. I make this affidavit in support of an application for a search warrant for information
related to Google Incorporated email account: deriiersroben62@pinuil:coni that is stored at the
premises controlled by Google, Incorporated (Google, Inc.), an electronic mail/Internet service
provider, file storage and synchronization service provider headquartered at 1600 Amphitheatre
Parkway, Mountain View, California 74043. The information to be searched is described in the
following paragraphs and in Attachment A. This affidavit is made in support of an application
for a search warrant under Title 18, United States Code, Section 2252A, relating to possession,
distribution and production of images/videos of child pornography; to require Google Inc. to
disclose to the government records and other information in its possession pertaining to the —
subscriber or customer associated . with the Google Hangouts user accounts of

demers.robert63@gmail.com, Robert Demers.

3.‘ This affidavit is made in support of an application for a search warrant under Title
18, United States Code, Sections 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require Google,
Inc. to disclose to the government the requested records and other information in its possession.
As such, your Affiant is requesting authority to search the social ar accounts where the items
specified in Attachment A may be found, and to seize all items listed in Attachment B as

instrumentalities, fruits, and evidence of crime.

4. This Affidavit is intended to show merely that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.

2

 
Case 5:19-cm-00134-ELW Document1 Filed 12/23/19 Page 7 of 19 PagelD #: 7

5. Based on my training and experience and the facts as set forth in this affidavit, there is
probable cause to believe that evidence constituting violations of Title 18, United States Code,
Sections 2252, 2252A, “Possession of Child Pornography” and “Access with Intent to View
Child Pornography,” are currently present on the item described as Attachment A.

6. There is also probable cause to search the information described in Attachment A for

evidence, instrumentalities, contraband/ fruits of these crimes further described in Attachment B.

STATUTORY AUTHORITY
7. This investigation concerns alleged violations of Title 18, United States Code,
' Sections 2252 and 22524, relating to material involving the sexual exploitation af minors, which
has been defined in Title 18, United States Code, Section 2256, as an individual under 18 years

of age.

a. Under Title 18, United States Code, Sections 2252(a)(1) (transportation),
2252(a)(2) (receipt and distribution), and 2252(a)(4)(B) and 2252A(a)(5)(B) (possession), it is a
federal crime for any person to transport, distribute, receive, and possess child pornography, as
that term is defined by federal law. Further under Title 18, United States Cede, Section
2253(a)(3), a person who is convicted of an offense under Title 18, United States Code, Section
2252 or 2252A, shall forfeit to the United States such person’s interest in any property, real or
personal, used or intended to be used to commit or to promote the commission of such offense.

PROBABLE CAUSE

8. On October 31, 2019, your Affiant received a Cyber Tip Line Report

Number 58445502, and 58477653 from the National Center for Missing and Exploited
Case 5:19-cm-00134-ELW Documenti_ Filed 12/23/19 Page 8 of 19 PagelD #: 8

Children (NCMEC) in reference to media files containing what was believed to be child

pornography being uploaded onto the Goo gle Photos infrastructure.

9. The information on the suspected media containing child pornography was
submitted to the Cyber Tip Line by Google Inc. on October 31, 2019. The incident ‘aembanish
| was categorized as being “Apparent Child Pornography” which was identified by Google Inc.
representatives on all uploaded images and videos. A total of approximately thirty-eight (38)
uploaded files of suspected child conibeantiy were linked to the reports. Thirty-eight of said

image files were identified as “viewed” by Google Inc. representatives prior to submission.

10. Google Inc. provided the Cyber Tip Line 58445502 with the following

information of the user being reported:

Incident Type: Child Pornography (possession, manufacture, and distribution)
Name/User: Robert Demers

Phone: 479-800-4602

Email Address: demers.robert63 @gmail.com

IP Address: 70.166.128.59, 104.237.80.34, 89.187.164.213, and 23.229.103.140
Number of Uploaded Files: 38

11. Your Affiant viewed the files linked to the Cyber Tip Line Report and determined
them to be images of child pornography. On December 12, 2019, your Affiant again viewed and
described two (2) of these files as follows:

(a) File Name: 2XSag.jpg

This image depicts what is believed to be a six (6) to eight (8) year old
minor female laying on a bed with her legs spread and no clothing on;
the minor female’s vagina is being penetrated by an adult male penis.

4

 
Case 5:19-cm-00134-ELW Document1 Filed 12/23/19 Page 9 of 19 PagelD #: 9

(b) File Name: 2KSd3 jpg

This image depicts what is believed to be a (4) four to six (6) year old minor
female. The minor is completely undressed and sitting in the lap of an adult male
who is penetrating her vagina with his penis.

12. Your Affiant determined that the subscriber for the IP address, 104.237.80.34,
89.187.164.213, and 23.229.103.140 belong to Express VPN. |

13. Your Affiant checked Demers sexual offender petsonal history form from
Fayetteville Police Department and found Demers listed the email account of
demers.robert63@gmail.com belonging to him. Demers also listed his address as the
occupant of Motel 6 room 140, located at 2980 N College Ave, Fayetteville Arkansas and
a telephone number of 479-800-4602.

14. During the investigation, law enforcement was able to determine that the above
described child pornography images were posted online from Fayetteville, Arkansas in ne

Western District of Arkansas.

BACKGROUND REGARDING COMPUTERS AND THE INTERNET

15. Your Affiant has become familiar with the Internet, which is a global network of
computers and other electronic devices that communicate with each other using various means,
including standard telephone lines, high-speed telecommunications links (¢.g., copper and fiber
optic cable), and wireless transmissions including satellite. Due to the structure of the Internet,
connections between computers on the Internet routinely cross state and international borders,
even when the computers communicating with each other are in the same state.

16. Individuals and entities use the Internet to gain access to a wide variety of
information; to send information to, and receive information from, other individuals; to conduct

commercial transactions; and to communicate via electronic mail (“e-mail”) or Instant

 
Case 5:19-cm-00134-ELW Document1 Filed 12/23/19 Page 10 of 19 PagelD #: 10

‘Messaging services (IM). An individual who wants to use the Internet must first obtain an
account with a computer or cellular telephone that is linked to the Internet — for example,
through a, commercial service — which is called an “Internet Service Provider” or “ISP”. Once
the individual has accessed the Internet, whether from a residence, a university, a place of
business or via their cellular service provider, that individual can use Internet services, including
sending and receiving e-mail and IM.

17. The Internet is : worldwide computer network that connects computers and
facilitates the communication and the transfer of data and information across state and
international boundaries. A user accesses the Internet from a computer network or Internet
Service Provider (“ISP”) that connects to the Internet. The ISP assigns each user an Internet
Protocol (“IP”) Address. Each IP address is unique. Every computer or device on the Internet is
referenced by a unique IP address the same way every telephone has a unique telephone number.
An IP address is a series of four numbers separated by a period, and each number is a whole
number between 0 and 255. An example of an IP address is 12.345.678.901. Each time an
individual accesses the Internet, the computer from which that individual initiates access is
assigned an IP address. The ISP logs the date, time and duration of the Internet session for each
IP address and can identify the user of that IP address for such a session from these records,
depending on the ISP’s record retention policies.

18. | Computers as well create a “Log File” that automatically records electronic events
that occur on the computer. Computer programs can record a wide range of events including
remote access, file transfers, long/logoff times, systems errors, Uniform Resource Locator
addresses (websites), unique searches performed on the Internet and various forms of electronic

communications.

 
Case 5:19-cm-00134-ELW Document1 Filed 12/23/19 Page 11 of 19 PagelD #: 11 |

19. | Computer files or remnants of such files can be recovered months or even years
after they have been downloaded onto the hard drive, deleted, a viewed via the Internet.
Electronic files downloaded to a hard drive can be stored for years at little or no al Even
when such files have been deleted, they may be exoxeasble months or years later using readily-
available forensic tools. When a person “deletes” a file on a home computer, the data contained
in the file does not actually disappear; rather, that data remains on the hard drive until it is
overwritten by new data. Therefore, deleted files, or remnants of deleted files, may reside in free
space or slack space — that is, in space on the hard drive that is not allocated to an active file or
that is unused after a file has been allocated to a set block of storage space — for long periods of.
time before they are overwritten.

20. Similarly, files that have been viewed via the Internet are automatically
downloaded into a temporary Internet directory or cache. The browser typically maintains a
fixed amount of hard drive space devoted to these files, and the files are only overwritten as they
are replaced with more recently viewed Internet pages. Thus, the ability to retrieve residue of an
electronic file from a hard drive depends less on when the file was downloaded or viewed than
ona particular user’s operating system, storage capacity, and computer habits.

21. The ike of the Internet and more specifically electronic communications via the
Internet provides individuals the ability to mask their true identities as well as their physical
locations. Additionally, the use of the Internet provides individuals and their associates the
ability to access social networking sites free of charge to further their criminal activity

BACKGROUND CONCERNING GOOGLE DRIVE

22. “Social networking” or “social network service” is a term used to describe
applications or websites which focus on establishing networks or relationships among individual

-

 
Case 5:19-cm-00134-ELW Document1 Filed 12/23/19 Page 12 of 19 PagelD #: 12

users based on interests or activities. These services typically consist of a personal online
representation of an individual, often referred to as a profile, a list of other individuals with
which a person has shared interests and has allowed to view their profile, and a variety of other
capabilities, such as the uploading and sharing of images and videos. Newer capabilities allow
access to the social networks via mobile devices such as cellular elephones and the upload of
real-time information to an individual’s profile. Most, if not all, of the social networks and photo
sharing websites are accessible via the Internet and allow a member to contact other members via
electronic mail (e-mail), instant messaging, or comments placed directly to a member’s profile.
Normally, information posted by individuals to their own or another individual’s profiles are not

vetted for accuracy or content.
23. Google Plus (plus.google.com, hereinafter “Google+”) is an interactive, online,
social networking site founded in 2011 with corporate offices located in Mountain View,

California. As of June 2013, Google+ has over 500 million registered members.

n

24. Membership on Google+ is free to anyone. To create an aoeoint: an individual must
have a Google Inc. account, either a Google Inc. email address or Google Apps' account. The
individual must first login with their Google e-mail address and account password. He/she will
then provide first and last name, sex, and date et birth. Once this information is submitted three

optional steps are provided by Google+: 1) import friends from an existing e-mail account; 2)

follow interesting people and pages (ie. F ood & Drink, Lifestyle, Technology.) ; and 3) upload

 

1 Google Apps is a service from Google Inc. providing independently customizable versions of several Google Inc.
_ products under a custom domain name.

 
Case 5:19-cm-00134-ELW Document1 Filed 12/23/19 Page 13 of 19 PagelID #: 13

an image to the newly created profile to serve as the account's profile picture and complete basic
profile information such as location, employer, and educational institutions. Once these steps are
completed or by-passed, the profile page for the new account is available. A “welcome” email

from Google Inc. will then be sent to the email account provided to Google Inc. during
theregistration process. Content located on an individual's Google+ profile is determined by the
member, with options to include a profile picture, short introduction and other biographical
details, A Google+ member can also upload an unlimited number of photos and videos, and
. manage those images in albums. “Circles” can be created by nigetlsees that allow them to decide
what types of information any person can see within that member’s profile. “Circles” are an
essential part of Google+. They let members group people together -_ categories based on
relationship type (ie. Best friends, Work, Fitness, etc...). “Suggestions” is a feature where names
of other possibly familiar Google+ members are provided to potentially add to circles. Google+
members can customize profile information by circles. Once a person is a part of a member’s
circle, additional information on that member’s profile may become visible based on the privacy

settings for that particular account.

25. Google+ also allows members to create “communities” that have common interests,
but are not necessarily a particular person in their circle. Google+ users can create public or
private “communities” and share content and posts with other members within that particular
community. A member can create one of four types of communities: 1) Public - which allows
everyone to join. Community information and content is viewable by all members and can be
indexed by search engines: 2) Public with moderator approval - which requires the moderator of
the Community to approve new membership requests, and Where the community’s content is

9

 
Case 5:19-cm-00134-ELW Document1 Filed 12/23/19 Page 14 of 19 PagelID #: 14

shared publicly, but limited to who can create content; 3) Private with moderator approval-
which allows people to find through a search and request to join, and where membership
approval is provided by the moderator and information and content is only viewable by
members; and 4) Private — hidden from searches, information and content is only iewabie by

members, and membership is by invitation only.

26. “Photo-Sharing service” or “photo-sharing website” is a service that allows the .
publishing or transfer of a user’s digital photo online, thus enabling the user to share them with
others, publicly and/or privately. The function is provided through both websites and

applications that facilitate the upload and display of images.

27. Picasa is an image organizer and image viewer for organizing and editing digital

photos, plus an integrated photo-sharing website, owned by Google.
BACKGROUND CONCERNING E-MAIL

28. In my training and experience, I have learned that Google, Inc. provides a variety of
on-line services, including electronic mail (“e-mail”) access, to the public. Google, Inc. allows
subscribers to obtain e-mail accounts at the domain name gisilvodm, like the e-mail account
listed in Attachment A. Subscribers obtain an account by registering with Google, Inc. During
the registration process, Google, Inc. asks subscribers to provide basic personal information.
Therefore, the computers of Google, Inc. are likely to contain stored electronic corannudteations
(including retrieved and un-retrieved e-mail for subscribers) and information concerning Google,
Inc. subscribers and their use of Google, Inc. services, such as account access information, e-

mail transaction information, and account application information. In my training and

10

 

 
Case 5:19-cm-00134-ELW Document1 Filed 12/23/19 Page 15 of 19 PageID #: 15

experience, such information may constitute evidence’ of the crimes under investigation because

the information can be used to identify the account’s user or users.

29. A Google, Inc. subscriber can also store, with the provider, files in addition to
e-mails, such as address books, contact or buddy lists, calendar data, pictures (other than
ones attached to e-mails), and other files, on servers maintained and/or owned by Google,
Inc. In my training and experience, evidence of who was using an e-mail account may be
found in address books, contact or buddy lists, e-mails in the account, and attachments to
e-mails, including pictures and files. © |

30. In my training oaitd experience, e-mail providers generally ask their
subscribers to proyide certain personal identifying information when registering for an e-
mail account. Such information can include the subscriber’s full name, physical address,
telephone numbers and other identifiers, alternative e-mail addresses, and, for paying
subscribers, means and source of payment (including any credit or bank seein number).
In my training and experience, such information may constitute evidence of the crimes
under investigation because the information can be used to identify the account’s user or
users.

31. In my training and experience, e-mail providers typically retain certain
transactional information about the creation and use of each account on their systems.
This information can include the date on which the account was created, the length of
service, records of log-in (i.e., session) times and durations, the types of services utilized,
the status of the account (including whether the account is. inactive or closed), the
methods used to connect to the account (such as logging into the account via the

provider’s website), and other log files that reflect usage of the account. In addition, e-

1]

 
Case 5:19-cm-00134-ELW Document1 Filed 12/23/19 Page 16 of 19 PagelD #: 16

mail providers often have records of the Internet Protocol address (“IP address”) used to register
the account and the IP addresses associated with particular logins to the account. Because every
device that connects to the Internet must use an IP address, IP address information can help to

identify which computers or other devices were used to access the e-mail account.

32. In my training and experience, in some cases, e-mail account users will communicate
directly with an e-mail service provider about issues relating to the account, such as technical
problems, billing inquiries, or complaints from other users. E-mail providers tyicalty retain
records about such communications, including records of contacts between the user and the
provider’s support services, as well records of any actions taken by the provider or user as a
result of the communications. In my training and experience, such information may constitute
evidence of the crimes under investigation because the information can be used to identify the

account’s user or users.

CHARACTERISTICS COMMON TO INDIVIDUALS WHO
COMMUNICATE ONLINE & CONSPIRE TO ADVERTISE,
DISTRIBUTE & COLLECT CHILD PORNOGRAPHY

33. Based on my investigative experience related to child pornography investigations,
and the training and experience of other law enforcement officers with whom I have had
discussions, I know there are certain characteristics common to individuals who utilize internet

forums to communicate and conspire with others to advertise, distribute, receive and collect

images and videos of child pornography:

a. Individuals who conspire with others to advertise, distribute and collect child
pornography may receive sexual gratification, stimulation, and satisfaction from
contact with children; or from fantasies they may have viewing children engaged
in sexual activity or in sexually suggestive poses, whether in person, in
photographs, or other visual media; or from literature describing such activity.

12

 
Case 5:19-cm-00134-ELW Document1 Filed 12/23/19 Page 17 of 19 PagelD #: 17

b. Individuals who conspire with others to advertise, distribute and collect child
pornography may collect sexually explicit or suggestive materials, in a variety of
media, including photographs, magazines, motion pictures, videotapes, books,
slides and/or drawings or other visual media. Individuals who have a sexual
interest in children or images of children oftentimes use these materials for their
own sexual arousal and gratification. Further, they may use these materials to
lower the inhibitions of children they are attempting to seduce, to arouse the
selected child partner, or to demonstrate the desired sexual acts.

c. Individuals who conspire with others to advertise, distribute and collect child
pornography have been known to possess and maintain their “hard copies” of
child pornographic material, that is, their pictures, films, video tapes, magazines,
negatives, photographs, correspondence, mailing lists, books, tape recordings,
etc., in the privacy and security of their home or some other secure location.
Individuals who have a sexual interest in children or images of children typically
retain pictures, films, photographs, negatives, magazines, correspondence, books,
tape recordings, mailing lists, child erotica, and videotapes for many years.

d. Likewise, individuals who conspire with others to advertise, distribute and
collect child pornography often maintain their collections that are in a digital or
electronic format in a safe, secure and private environment, such,as a computer
and surrounding area. These collections are often maintained for several years
and are kept close by, usually at the collector’s residence, to enable the individual
to view the collection, which is valued highly.

e. Individuals who conspire with others to advertise, distribute and view child
pornography correspond with and/or meet others to share information and
materials rarely destroy correspondence from other child pornography
distributors/collectors; conceal such correspondence as they do their sexually
explicit material; and often maintain lists of names, addresses, and telephone
numbers of individuals with whom they have been in contact and who share the
same interests in child pornography.

f. Individuals who would email others child pornography would have had to meet
those individuals in other online forums designed to attract those interested in
child pornography. These individuals gain knowledge each other’s email
addresses through online communication with others of similar interest on
forums. Other forums, such as social networking sites, photo-sharing sites,
bulletin boards, newsgroups, IRC chat or chat rooms have areas dedicated to the
trafficking of child pornography images. Individuals who utilize these types of
forums are considered more advanced users and therefore more experienced in
acquiring a collection of child pornography. .

g. Individuals who conspire with others to advertise, distribute and collect child
pornography prefer not to be without their child pornography for any prolonged
time period. This behavior has been documented by law enforcement officers

13

 
Case 5:19-cm-00134-ELW Document1 Filed 12/23/19 Page 18 of 19 PagelD #: 18

involved in the investigation of child pornography throughout the world. Users
will maintain their collections both off and online.

h. Individuals who conspire with others to advertise, distribute and collect child
pornography often utilize the same online account(s), such as an e-mail account,
for an extended period of time to collect and distribute child pornography
material. One of the reasons for this is to establish the account(s) as being known
to other collectors and distributors of child pornography to foster the individual’s
ability to obtain child pornography material. Similar investigations involving the
distribution of child pornography materials via e-mail have routinely identified
individuals who have utilized the same e-mail account(s) for an extended period
of time; many times over a multiple-year period.

i. Based on my knowledge, training, and experience in child exploitation and
child pornography investigations, and the experience and training of other law
enforcement officers with whom I have had discussions, collectors and
distributors of child pornography often establish online accounts, such as e-mail
accounts, that are-distinct from accounts associated with their true identities. One
of the reasons for this is to conceal their true identities from law enforcement.

CONCLUSION

34. Therefore, your affiant respectfully requests this Court to issue a search warrant
authorizing the search of Google Drive account: demers.robert63@gmail.com, which is
controlled and maintained by Google, Inc., as described in Attachment A, to seize the evidence,
fruits, and instrumentalities described in Attachment B, which individually or collectively
constitute violation(s) of Title 18, United States Code, Sections 2252A(a)(4)(B) [Possession of

Child Pornography] and (a)(5)(B) [Access with Intent to View Child Pornography].

KE,

Task Force Officer Kevin Sears
Homeland Security Investigations

14

 

 
Case 5:19-cm-00134-ELW Document1 Filed 12/23/19 Page 19 of 19 PagelID #: 19

_Affidavit subscribed and sworn to before me this ed day of oro wn nev 2019.

a . Wandowpul_

Honorable Erin L. Wiedemann
United States Magistrate Judge

15

 
